Citation Nr: 0621019	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  95-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active duty for training from October 1989 to 
May 1990 and served on active duty from January 1991 to May 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Board remanded the appeal in September 
1996 and October 2000.  During the course of the appeal, the 
case was transferred to the RO in Boston, Massachusetts, but 
was later returned the RO in Togus, Maine.  


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and she 
does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the September 1994 decision of the RO denying 
service connection for PTSD preceded the enactment of the 
VCAA by many years.  The RO did furnish specific VCAA notice 
to the veteran regarding service connection for PTSD in a 
September 2003 letter.  Because the VCAA notice in this claim 
was not provided to the veteran prior to the RO decision from 
which she appeals, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the veteran in this case.  
In the September 2003 letter, the RO informed the veteran of 
the evidence needed to substantiate her PTSD claim, including 
evidence relevant to a claim of PTSD based on personal 
assault.  The RO explained service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  The RO also explained that a 
diagnosis of PTSD must meet all diagnostic criteria as stated 
in the Diagnostic and Statistical Manual of Mental Disorders 
published by the American Psychiatric Association.  In 
addition, the RO specifically discussed the types of credible 
supporting evidence applicable in cases of claims of personal 
assault.  

The RO notified the veteran which party was responsible for 
obtaining which evidence, and the RO specifically advised the 
veteran that she should provide additional evidence relevant 
to her claim, to include lay statements pertaining to any of 
her alleged stressors.  The RO also requested that the 
veteran provide the full name of her high school classmate 
who allegedly was killed during the Persian Gulf War, along 
with any other information, including names, dates, and 
locations concerning her alleged stressors.  With the 
September 2003 letter, the RO provided the veteran with a 
Personal Assault Questionnaire and a PTSD questionnaire.  The 
letter gave the veteran ample notice that she needed a 
current diagnosis of PTSD related to a corroborated stressor.  
See Quartuccio v. Principi, 16 Vet.  App. 183, 187 (2002).  

The Board also notes that the September 2003 letter 
implicitly notified the veteran of the need to submit any 
pertinent evidence in her possession.  In this regard, the RO 
advised the veteran to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the veteran may have and that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  Further, in later 
letters dated in December 2004 and January 2005, the RO 
notified the veteran of specific information needed from her 
to proceed with development of her claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In response to the Dingess decision, the RO, in a letter 
dated in late March 2006, notified the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection were to be 
granted in her claim.  The RO went on to provide information 
about evidence needed to evaluate disabilities and determine 
the beginning date of any payment to which she might be 
entitled.  

The veteran has been provided the opportunity to respond to 
the March 2006 letter and over the course of the appeal has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  Neither 
the veteran nor her representative has asserted that the 
notice was defective or that additional evidence could have 
been provided had VA given timely notice.  The Board finds 
that the failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable determination has not harmed the veteran and that 
no useful purpose could be served by remanding the case on 
that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made reasonable and 
appropriate efforts to assist her in obtaining the evidence 
necessary to substantiate her claim, including obtaining her 
service medical records, post-service medical records and 
service personnel records.  The RO also attempted to obtain 
evidence from the service department and the United States 
Armed Services Center for Research of Unit Records.  In 
addition, the veteran testified before a hearing officer at 
the RO and she has been provided a VA psychiatric examination 
in conjunction with her claim.  There is no indication that 
she has or knows of any additional evidence that pertains to 
her claim.  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Laws and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his or her testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App.  389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  



Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

Background and analysis

The veteran contends that she has PTSD as a result of her 
experiences while on active duty in Saudi Arabia during the 
Persian Gulf War.  Her service records confirm that she was 
the Army Reserves and was called to active duty in Southwest 
Asia from February 1991 to April 1991.  He service medical 
records from that period include no complaint, finding, or 
diagnosis of any psychiatric disorder.  The veteran joined 
the Air National Guard in November 1993 and was discharged in 
August 1995.  The evidence does not document any period of 
active duty for training, and the veteran does not contend 
she had active service while she was in the Air National 
Guard.  

In a letter dated in June 1994, a private licensed clinical 
social worker reported that she had two sessions with the 
veteran in April 1994.  The social worker said the veteran 
came in with complaints of feeling depressed and disconnected 
from herself, felt she was not caring about her family, and 
was afraid that she would hurt her son and/or her young 
brother.  The veteran also reported that she was afraid to 
drive because she felt "spacy" behind the wheel and was 
short-tempered and indecisive.  The social worker said that 
she had written in her notes that she wanted to pursue the 
veteran's experiences from the Gulf War, but ran out of time.  

Records from The Acadia Hospital show that in April 1994 the 
veteran was referred there from another medical center's 
emergency department because of her increasing difficulty in 
concentrating, and complaints of pervasive distortions of 
reality manifested by depersonalizations; she also reported 
that she smelled things stronger than other people and 
smelled strange odors that no one else could smell.  It was 
noted that her mother had first noticed symptoms in 1991 
after the veteran returned from Desert Storm and that her 
mother perceived her to be rather moody and irritable.  In a 
psychiatric admission history, the Axis I diagnostic 
impression included dissociative disorder, depressive 
disorder, eating disorder, and probable PTSD; Axis IV 
stressors included having returned from the Gulf War.  

A psychological evaluation was completed in May 1994 while 
the veteran remained at The Acadia Hospital.  The veteran 
related that she had experienced nightmares, flashbacks, mood 
swings and heightened irritability for quite some time.  The 
psychologist stated that these symptoms appeared to have 
exacerbated approximately two months before hospitalization, 
in association with the veteran's participation in "war 
games" that were part of her Air Force Reserve duties.  The 
veteran stated that these were particularly acute when she 
was asked to wear a gas mask, which was a behavior directly 
related to her participation in Desert Storm.  The Axis I 
diagnostic impression included PTSD and recurrent mild major 
depression, and Axis IV stressors included "gulf war 
veteran."  In The Acadia Hospital discharge summary for the 
hospitalization from April 1994 to May 1994, the discharge 
diagnoses included bipolar disorder, PTSD related to the gulf 
war, dissociative disorder, and eating disorder.  

In a Treatment Summary dated in July 1994, a Vet Center 
social worker stated that the veteran was first seen by that 
agency in May 1994 on referral by The Acadia Hospital.  It 
was noted that the veteran reported that she started to 
experience distortions of reality in the two months prior to 
her admission to the hospital.  The social worker noted that 
the veteran was involved in operation Desert Strom and stated 
that she arrived the day of the invasion into Kuwait.  The 
social worker said that the veteran had difficulty in talking 
of specific incidents although she did report that she 
witnessed missile attacks.  The social worker said that the 
veteran's problems seen as of the time of the report were 
affective disturbance with rapid mood swings and sleep 
disturbance, post-traumatic stress symptoms, inability to 
concentrate, and trying to move from her parents home and 
live independently with her child.  

Service medical records pertaining to the veteran's service 
in the Maine Air National Guard include copies of documents 
from the private social worker, The Acadia Hospital, and the 
Vet Center, all of which were outlined above.  In August 
1994, the veteran was evaluated by a Medical Board, which 
noted that the veteran had been hospitalized at The Acadia 
Hospital for PTSD and major depression.  In an August 1994 
Medical Board Report, the Medical Board recommended discharge 
and reported diagnoses of PTSD and an eating disorder.  In a 
letter dated in April 1995, the Maine Air National Guard 
notified the veteran that it had been determined that she was 
medically disqualified for continued Air National Guard 
service, and a Special Order dated in August 1995 shows that 
the veteran was discharged from the Air National Guard 
effective at the end of August 1995.  

At a hearing at the RO in May 1995, the veteran testified 
about her experiences during Desert Storm that she thought 
caused her PTSD.  She recalled that she was separated from 
her permanent unit and felt like an outsider in the unit to 
which she was attached in the Persian Gulf, and she was the 
only reservist in that unit.  Other experiences she 
considered stressful included the change in culture in going 
to the Persian Gulf and being assigned to a unit in which she 
knew no one.  The veteran also testified that she saw wounded 
or injured U.S. service personnel while she was being treated 
for a shoulder injury in a field hospital.  She said that she 
learned from her parents that a girl with whom she went to 
high school was killed in a SCUD missile attack, and she 
indicated that she saw a SCUD missile in the air on her first 
day in the Persian Gulf area.  

The veteran further testified that her stressful experiences 
included having the men in her unit in the Persian Gulf make 
rude comments to her when she wore her hair differently or 
when she wore perfume.  In addition, she stated that it was 
stressful to type letters to relatives of service people 
killed in the Persian Gulf and it was stressful having a 
military chaplain tell her to "lie" about how a serviceman 
died.  She also stated that he saw a lot of "dear John" and 
"Dear Jane" letters being received by U.S. service people 
in the Persian Gulf.  She testified it was stressful when she 
saw a friend denied a request to return to the United States 
because of a sick child.  Also, she testified that she 
guessed her unit was about 35 miles from the front.  She said 
they could see bombs and missiles, which were like fireworks.  
She said they did not see them hit anyplace and that she was 
never exposed to any kind of attack.  

VA outpatient records dated from March 1997 to December 2001 
note assessments of situational stress and anxiety.  

During the course of the appeal, the RO requested that the 
veteran provide the name of her high school classmate who was 
killed in the Persian Gulf War, but the veteran was able to 
identify her only as "Kim" and said she does not have her 
high school yearbook or any other way to obtain additional 
information.  Based on an internet search, the RO obtained a 
list of Persian Gulf War Casualties including those killed in 
action and non-battle deaths, but that list includes no 
"Kim" or Kimberly.  Further, though requested to do so, the 
veteran has not provided more specific information regarding 
any other of her claimed stressors.  

The veteran reported that her reserve unit was the 1125th 
U.S. Army Hospital, and the RO indicated that in a request 
for stressor verification assistance from the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  
USASCRUR, is its December 2004 reply, reported that the 
1125th U.S. Army Hospital unit did not deploy to the Persian 
Gulf during the Gulf War.  Then, based on the veteran's 
hearing testimony that she was assigned to the 7th Support 
Group, the RO contacted the 3rd Corps Support Command in an 
attempt to obtain verification of the veteran's reported 
assignment to the 7th Support Group at Log Base Echo, Saudi 
Arabia.  Although there was an initial indication from 3rd 
Corps Support Command that it would forward the request for 
further action, the RO received no response to follow-up 
requests in June 2005, July 2005, and November 2005.  The RO 
made a formal finding that the Unit Histories for the 7th 
Support Group, Saudi Arabia, from February 1991 to May 1991 
are unavailable for review and reported that in a memorandum 
dated in January 2006.  The RO notified the veteran of this 
in a January 2006 telephone call and advised her of the need 
to provide any other supporting documents in her possession.  
The veteran indicated she had no further evidence to submit.  

Then, the RO arranged for a VA examination of the veteran, 
which was conducted in February 2006.  In the examination 
request, the RO listed the veteran's various alleged 
stressors according to her statements and hearing testimony.  
In the examination report, the examiner stated that during 
the interview the veteran repeated most of the stressors 
listed in the examination request but that she did not report 
traumatic stressors that are consistent with the guidelines 
provided by the DSM IV.  The psychologist further stated that 
the symptoms the veteran reported during the current 
evaluation were not consistent with PTSD.  He said that given 
the veteran's symptom presentation during the interview and a 
review of the veteran's records, he diagnosed the veteran as 
having bipolar disorder.   

As was noted earlier, in order to support the grant of 
service connection for PTSD, there must be medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  The diagnosis of PTSD must comply with the 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM).  
See generally Cohen v. Brown, 10 Vet. App. 128 (1997).  

The record does not show, nor does the veteran contend, that 
she engaged in combat.  As she did not engage in combat, her 
assertions of service stressors are not sufficient to 
establish that they occurred; rather, the claimed stressors 
must be established by official service records or other 
credible supporting evidence.  See 38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Review of the record shows that during her hospitalization 
from April 1994 to May 1994, the veteran was diagnosed as 
having PTSD related to her experiences in the Persian Gulf 
War, but those records do not link the diagnosis to any of 
the specific stressors alleged by the veteran, and that 
evidence is not sufficient to provide the medical nexus 
evidence required to grant the claim.  See 38 C.F.R. 
§ 3.304(f).  

Further, it has not been possible to obtain evidence that 
corroborates any of the potentially verifiable incidents 
claimed as stressors, such as the death of a high school 
classmate.  In its October 2000 remand, the Board recognized 
that many of the events alleged as stressors by the veteran 
were of the type that could not be verified (i.e., how the 
veteran felt) but are not in dispute e.g., being separated 
from her permanent Maine Reserves unit and being made to feel 
like an outsider in the unit to which she was attached in the 
Persian Gulf; the change in "culture" by going to the 
Persian Gulf and being assigned to a unit in which she was 
not acquainted with anyone; the men in her unit in the 
Persian Gulf making "rude" comments to her; having to write 
letters home to relatives of service people killed in the 
Persian Gulf; having a military chaplain tell her to "lie" 
about how a serviceman died in the Persian Gulf; seeing a lot 
of "Dear John" and "Dear Jane" letters being received by 
U.S. service people in the Persian Gulf; and seeing a friend 
being denied a request to retune to the United States because 
of a sick child.  

The evidence shows, however, that even if all the stressors 
claimed by the veteran were conceded to have occurred, on 
psychiatric examination in which those stressors were 
specifically considered, that is, the February 2006 VA 
psychiatric examination, the examiner found those claimed 
stressors to be inconsistent with the guidelines of DSM IV 
and not supportive of a diagnosis of PTSD, and he further 
found that the veteran's symptoms are not consistent with 
PTSD.  

Because the psychologist reviewed the medical evidence in its 
entirety and specifically considered whether the stressors 
alleged by the veteran could support a diagnosis of PTSD, the 
results of the February 2006 VA psychiatric examination are 
highly probative of the matter at hand.  Based on this, the 
Board finds that the veteran does not have PTSD related to 
active service, and without a current diagnosis of PTSD 
accompanied by medical evidence relating that diagnosis to a 
specific in-service stressor, service connection for PTSD may 
not be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997) ("current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection).  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  








ORDER

Service connection for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


